McLaughlin, J. (concurring):
I concur in the opinion of Mr. Justice Ingraham except in so far as he holds that there was a question for the jury as to plaintiff’s contributory negligence. Upon that subject I think the evidence is insufficient to sustain a finding that he was free from negligence, When the plaintiff first drove out of the stable (which was located between Fifty-fourth and Fifty-fifth streets) he saw the car, which subsequently collided with the carriage, approaching at or near Fifty-fifth street. He then endeavored to drive across the tracks ahead of the car, without noticing where it was. According to his own testimony he did not again look until he was on the track and then he said the car “ was right on top of me.” It is quite evident that had he looked to see where the car was before he went upon the track, the accident would have been avoided.
That a collision would occur was apparent to the persons who witnessed the accident, called by plaintiff as witnesses, the moment the carriage was driven out of the stable. At that time and when plaintiff was at least twenty-five feet from the track, one of his witnesses testified that he shouted to the motorman to stop the ear and the collision occurred “ about two seconds afterwards.” The *62plaintiff had no more right to assume that the motorman would stop the car than the motorman had the right to assume that the plaintiff would avoid crossing in front of the car. The evidence which establishes the negligence of one likewise establishes the negligence of the other. Taking the whole testimony together, it clearly shows that had the plaintiff exercised the care which the law required of him, he would not have been injured. (Baxter v. Auburn & Syracuse El. R. R. Co., 190 N. Y. 439; Litzour v. N. Y. C. R. Co., 116 App. Div. 477; Tully v. N. Y. C. R. Co., 127 id. 688; Goldkranz v. Metropolitan St. R. Co., 89 id. 590.)
What Mr. Justice Ingraham said in the opinion delivered by him in the case last cited is as applicable to this case as it was to that. He said: “ We think there was no evidence to justify a finding that the plaintiff was free from contributory negligence. He drove down the street at a fast rate in front of the approaching car. He saw the car coming and made no effort to stop or avoid the car. He says he thought he could get over in time, but in this he was mistaken; and it was this mistake that caused the accident.” ■
Por these reasons, in addition to those stated by Mr. Justice Ingbaham, I agree with him the judgment should be reversed and a new trial ordered, with costs to appellant to abide event.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.